     Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 1 of 18




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
        v.                            )         2:18cr243-MHT
                                      )              (WO)
JOSE OCAMPO-GONZALEZ                  )

                                  OPINION

       Defendant Jose Ocampo-Gonzalez pled guilty to one

count of conspiracy to distribute controlled substances

in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846.                         At

sentencing,           the    court        sustained    objections          by

Ocampo-Gonzalez to two offense-level adjustments under

the United States Sentencing Guidelines sought by the

government:       a    two-level     enhancement      under    Guideline

2D1.1(b)(12) for maintaining a premises for the purpose

of distributing a controlled substance and a three-level

enhancement under Guideline 3B1.1(b) for being a manager

or supervisor in a criminal enterprise that involved five

or more participants or was otherwise extensive.                       See

U.S.       Sent’g       Guidelines         Manual     under      U.S.S.G.

§§     2D1.1(b)(12)         and   3B1.1(b)     (“U.S.S.G.”).         After
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 2 of 18




sustaining these objections, the court granted a small

downward     variance     and     sentenced      Ocampo-Gonzalez        to

120 months of incarceration.              The court writes to explain

further its findings and reasoning, particularly as to

its decisions on these two enhancements requested by the

government.



                                I.

      Before and during Ocampo-Gonzalez’s sentencing, the

parties    came     to    several         agreements    that     narrowed

considerably the issues before the court.                      First, the

parties    agreed        on     the       converted     drug     quantity

attributable to Ocampo-Gonzalez.                See Order (doc. no.

658) at 1.      Ocampo-Gonzalez also conceded that he should

receive    a      two-level      enhancement          under     Guideline

2D1.1(b)(1) for possessing a firearm during the offense.

The government conceded that it had insufficient evidence

to show that he had used or threatened violence or that

the   offense     involved    importation       of     methamphetamine,

which would each have yielded an additional two-level


                                      2
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 3 of 18




enhancement.     See U.S.S.G. § 2D1.1(b)(2), and (b)(5)).

The government also moved for a three-level downward

adjustment    based    on   Ocampo-Gonzalez’s         acceptance        of

responsibility.      See Motion for Reduction (doc. no. 494)

at 1.

    With these agreements in place, the remaining issues

for the court to resolve at sentencing were whether the

government had shown that Ocampo-Gonzalez maintained a

premises for distributing drugs, whether he was a manager

or supervisor of a criminal enterprise, and whether to

grant his motion for a downward variance.



                                 II.

    Guideline      2D1.1(b)(12)        provides     that:    “If    the

defendant    maintained     a   premises     for    the   purpose       of

manufacturing or distributing a controlled substance,”

the base offense should be increased by 2 levels.                   The

court found that the government had not met its burden

of showing that this upward adjustment should apply.




                                  3
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 4 of 18




    For this guideline to apply, the commentary on the

Sentencing       Guidelines     instructs        that:       “Subsection

(b)(12) applies to a defendant who knowingly maintains a

premises (i.e., a building, room, or enclosure) for the

purpose of manufacturing or distributing a controlled

substance, including storage of a controlled substance

for the purpose of distribution.”             U.S.S.G. § 2D1.1 cmt.

n.17.      “Manufacturing      or       distributing     a   controlled

substance need not be the sole purpose for which the

premises was maintained....”               Id.    Drug distribution

must, however, be “one of the defendant’s primary or

principal uses for the premises, rather than one of the

defendant’s incidental or collateral uses.”                  Id.   As the

above commentary indicates, “premises” may be an entire

property or a subsection of a property, even a single

room.     See id.    The sentencing court should determine

whether    the    enhancement       applies      by   assessing     “the

totality of the circumstances.”            United States v. George,

872 F.3d 1197, 1205-06 (11th Cir. 2017).




                                    4
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 5 of 18




    From the evidence presented, it was clear to the

court    that    drug    distribution    was   not       a   “primary    or

principal       use[]”   of   Ocampo-Gonzalez’s          property   as    a

whole.    He lived on the 20-acre tract and maintained the

bulk of it as a farm, growing fruit and vegetables for

sale.    The drug sales largely took place in a trailer on

his property.       The evidence reflected that his property

was primarily put to lawful agricultural and residential

uses; one of his co-defendants referred to the drug deals

as a “side gig” to his farming business.                       The court

therefore found that Ocampo-Gonzalez’s drug transactions

in the trailer were an “incidental or collateral” use of

his property as a whole.

    Whether       drug    distribution      was      a       “primary    or

principal” purpose of the trailer alone was a closer

question.       To determine whether drug distribution is a

“primary or principal” use of a premises rather than an

“incidental or collateral” one, the Sentencing Guidelines

instruct that a court “should consider how frequently the

premises was used by the defendant for manufacturing or


                                   5
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 6 of 18




distributing a controlled substance and how frequently

the   premises     was   used    by       the   defendant    for    lawful

purposes.”    U.S.S.G. § 2D1.1 cmt. n.17.             In other words,

the court should, if possible, compare how often the

premises are used for licit and illicit activities to

decide whether the illicit purposes are a sufficiently

significant component of the property’s overall use to

be a “primary or principal” purpose of the space.

      The government’s evidence demonstrated that most of

the   drug   transactions       for       which   Ocampo-Gonzalez      was

indicted took place in the trailer.                But the government

agreed that it had presented no evidence showing the

lawful purposes to which the trailer was put.                 In effect,

the   government    argued      that,      because   it     had   provided

evidence of only the times when the trailer was used

unlawfully, the court should assume that the trailer was

never put to lawful use when it compared the frequency

of the trailer’s licit and illicit uses.

      The government read its evidence for more than it

was worth.     To be sure, a comparison of how often the


                                      6
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 7 of 18




premises are used for licit and illicit activities is not

the only way to establish that the premises were used for

an illicit purpose.        Circumstantial evidence can come in

many     forms.      For    example,      one     might    reasonably

extrapolate from the daily use of a premises for an

illicit purpose over a period of time that this purpose

was “primary or principal” rather than an “incidental or

collateral.”      In other words, the degree of use for an

illicit    purpose   may,    by   itself,    be   telling.        Here,

however, the evidence was insufficient to convince the

court that the use of the trailer for drug distribution

was of such frequency to reflect that that use was a

“primary or principal” purpose of the trailer.

       In addition, evidence of the content of the trailer

could have been telling.           Evidence of whether someone

lived there or not, or used the trailer as part of the

farming operation or not, could have been helpful in the

court’s determination of whether the drug distribution

that occurred there was “primary or principal” rather

than “incidental or collateral.”             That is, evidence of


                                  7
     Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 8 of 18




what was in the trailer, as well as evidence of what was

not, could have been relevant.                  The record lacks such

evidence.

       Looking at the totality of the circumstances, the

court was not convinced by the evidence the government

presented that Guideline 2D1.1(b)(12) should apply.



                                   III.

       The court also found that the government had not

carried its burden under Guideline 3B1.1(b).

       This    guideline,      according        to     its     introductory

commentary, provides for an upward “adjustment based upon

the role the defendant played in committing the offense.”

U.S.S.G.      § 3B1.1      introductory         cmt.         The    guideline

specifically states: “If the defendant was a manager or

supervisor ... and the criminal activity involved five

or    more     participants      or       was   otherwise          extensive,”




                                      8
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 9 of 18




increase    the   base    offense      level     by   3.      U.S.S.G.

§ 3B1.1(b).1

    “The [Sentencing] Commission’s intent is that this

adjustment should increase with both the size of the

organization      and    the     degree     of    the      defendant’s

responsibility.”        U.S.S.G. § 3B1.1 cmt. background. The

Commission explained that: “This adjustment is included

primarily      because      of     concerns        about      relative

responsibility.      However, it is also likely that persons

who exercise a supervisory or managerial role in the



    1. Guideline 3B1.1(b) is part of a broader
guideline that provides for three different levels of
adjustments for a defendant’s “aggravating role” in an
offense. Guideline 3B1.1 provides in full:

    “(a) If the defendant was an organizer or leader
    of a criminal activity that involved five or
    more participants or was otherwise extensive,
    increase by 4 levels.

    “(b) If the defendant was a manager or supervisor
    (but not an organizer or leader) and the criminal
    activity involved five or more participants or
    was otherwise extensive, increase by 3 levels.

    “(c) If the defendant was an organizer, leader,
    manager, or supervisor in any criminal activity
    other than described in (a) or (b), increase by
    2 levels.”
                           9
     Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 10 of 18




commission of an offense tend to profit more from it and

present a greater danger to the public and/or are more

likely to recidivate.”             Id.

       Ocampo-Gonzalez          conceded       that      the        criminal

enterprise of which he was a member was extensive enough

to meet the second element of this enhancement: “the

criminal activity involved five or more participants or

was otherwise extensive.”                 U.S.S.G. § 3B1.1(b).           The

question for the court was whether he had a managerial

or supervisory role in the enterprise.

       In United States v. Rodriguez, 805 F. App’x 773 (11th

Cir.     2020),     the    Eleventh      Circuit    Court      of   Appeals

recently confronted the issue of whether a defendant was

a manager or supervisor under Guideline 3B1.1(b).                      While

that case is not binding, it is instructive in assessing

a    defendant’s      role    in    committing     an    offense.        The

appellate court began by noting that:                   “The commentary

to    the    Guidelines      directs      a   court,    in   assessing      a

defendant’s role, to consider the following factors: (1)

whether he exercised decision-making authority, (2) the


                                     10
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 11 of 18




nature of his participation in the commission of the

offense,    (3)   whether     he    recruited     accomplices,       (4)

whether he claimed a right to a larger share of the fruits

of the crime, (5) his degree of participation in planning

or organizing the offense, (6) the nature and scope of

the illegal activity, and (7) the degree of control and

authority he exercised over others.”              Rodriguez, 805 F.

App’x at 777 (citing U.S.S.G. § 3B1.1 cmt. n.4).                  “This

multi-factor analysis requires a district court to decide

on a ‘case-by-case basis,’ under the totality of the

circumstances, whether the enhancement should apply.”

Id.    While “[t]here is no requirement that all the

considerations have to be present for the enhancement to

be applied,” id., “the defendant must have been the

organizer, leader, manager, or supervisor of one or more

other participants.” U.S.S.G. § 3B1.1 cmt. n.2; see also

United States v. Martinez, 584 F.3d 1022, 1026 (11th Cir.

2009).2    Indeed, depending on the circumstances, “the



    2. Although the commentary to the Sentencing
Guidelines presents these factors as distinguishing
defendants who are “organizer[s]” or “leader[s]” under
                          11
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 12 of 18




assertion     of      control     or      influence      over     only   one

individual       is     enough    to   support”     this       enhancement.

United States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir.

2000).

    The     government’s         theory    was    that    this    guideline

applies     because       Ocampo-Gonzalez          exerted       sufficient

control over several of his co-defendants and his nephew,

apparently named Carlos, who has not been charged but was

allegedly present during some of Ocampo-Gonzalez’s drug

sales.      As     to    his     co-defendants,        the     government’s

evidence    fell      considerably        short   of     the    mark.    The

evidence convincingly demonstrated that Ocampo-Gonzalez




Guideline 3B1.1(a) from those who are “manager[s]” or
“supervisor[s]” under Guideline 3B1.1(b), U.S.S.G.
§ 3B1.1 cmt. n.4; see also supra note 1, this court, as
did the court in Rodriguez, still views them as, on their
face, instructive in determining “the role the defendant
played    in    committing    the   offense,”    U.S.S.G.
§ 3B1.1 introductory cmt., and, thus, in determining from
a “totality of the circumstances,” Rodriguez, 805 F.
App’x at 777, the applicability of Guideline 3B1.1(b).
To be distinguishing factors, they would all still need
to address the issue of the defendant’s role in the
criminal activity, and, in particular, whether the
defendant was a “manager” or “supervisor” under Guideline
3B1.1(b).
                            12
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 13 of 18




supplied his co-defendants with cocaine and marijuana for

them to resell or otherwise distribute.                    It did not

demonstrate that he ever asserted authority or control

over   them.     Typifying      the     government’s     argument,       it

claimed that Ocampo-Gonzalez acted as a manager of one

of his co-defendants because when the co-defendant said

that he was thinking about moving to North Carolina,

Ocampo-Gonzalez tried to convince him to stay in Alabama.

This showed nothing more than a business relationship

between a buyer and seller; Ocampo-Gonzalez didn’t want

to lose a good customer and so attempted to talk him out

of leaving.       The court was not convinced that this

relationship involved any degree of control or authority

by Ocampo-Gonzalez.         See United States v. Glinton, 154

F.3d 1245, 1260 (11th Cir. 1998) (noting in reviewing a

Guideline 3B1.1(c) enhancement based on the defendant’s

“managerial      role”      that        “[a]     mere    buyer/seller

relationship     is   not   a   sufficient       basis   to    assess     a

managerial     enhancement”);      see    also    United      States     v.

Jenkins, 742 F. App’x 455, 457 (11th Cir. 2018) (citing


                                   13
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 14 of 18




Glinton for this proposition in reviewing a Guideline

3B1.1(b)    enhancement);        Jiminez,     224    F.3d     at    1251

(Defendant “correctly notes that being a drug supplier

does not automatically make him a ‘supervisor’ under the

Guidelines.”).

    The government’s evidence as to Ocampo-Gonzalez’s

relationship with Carlos also fell short.                 The bulk of

the government’s evidence as to Carlos’s role in the

sales came from the testimony of a single witness.                   And

while that witness testified that Carlos was present for

some of the sales, carried a firearm, and from time to

time helped weigh or package the drugs, the evidence was

insufficient as to the nature of the relationship between

Ocampo-Gonzalez and Carlos.            That is, the evidence did

not show whether Ocampo-Gonzalez directed Carlos to carry

the firearm or to package the drugs, or generally whether

either of the two men was, in any substantial measure,

in charge of the other during the transactions or were

essentially co-equal partners.




                                  14
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 15 of 18




       Moreover, that a person in his interaction with

another person may, at times, direct the other to do

something is not necessarily indicative of control or

authority--and,      in    particular,      as    to   the    criminal

activity at issue.         The giving of a direction may be

merely incidental or casual to the relationship and not

indicative     of    the    overall      relationship,        and,       in

particular, it may not show that one person was in charge

of or exercised authority over another in the criminal

activity.    The “degree of control and authority,” as well

as their nature, is important.              U.S.S.G. § 3B1.1 cmt.

n.4.    There was no evidence of the overall relationship

between Ocampo-Gonzalez and Carlos.

       In any event, the witness the government relied upon

as to Carlos’s involvement was not credible.               The witness

gave sharply divergent explanations of his history of

drug use to the probation officer, and, on the stand at

Ocampo-Gonzalez’s sentencing, he claimed that a notebook

full of names and dollar amounts, which he had previously

told drug enforcement officials was a drug ledger, was


                                  15
     Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 16 of 18




in fact just a list of people who owed him money for a

variety of benign reasons: cars he supposedly gave them

on credit or wedding receptions he catered.                     The court

did not credit anything the witness said about Carlos or

otherwise.

       Finally, the court turns, as it must, to the totality

of the circumstances.            After carefully considering the

seven factors listed above, and, for all of the above

reasons,      separately      and    together,       the   court   is    not

convinced that the Guideline 3B1.1(b) enhancement should

be applied here.         The court finds that Ocampo-Gonzalez’s

role was essentially that of only a buyer and seller, and

that, in that role, he was not a manager or supervisor.



                                     IV.

       Pursuant to the parties’ agreement as to the amount

of drugs attributable to Ocampo-Gonzalez, the court found

that his base offense level was 32.                  The court adjusted

upward two levels because Ocampo-Gonzalez admitted that

he    possessed      a   firearm     during    the    offense,     and      it


                                     16
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 17 of 18




adjusted   downward      three    levels      per    the     government’s

motion due to his acceptance of responsibility.                          This

resulted in an offense level of 31.                  Ocampo-Gonzalez’s

criminal history category was II, yielding a guidelines

range of 121-151 months.

    The    statutory     minimum       term   of     imprisonment        for

Ocampo-Gonzalez’s offense was 120 months.                      The court

granted his motion for a variance and varied downward to

120 months, one month below the guidelines range, because

it believed that this sentence, along with the fact that

Ocampo-Gonzalez will be deported after he is released,

was sufficient punishment for his crime in light of the

factors in 18 U.S.C. § 3553(a).            The court believed that

Ocampo-Gonzalez’s       deportation      will       be   a   very    severe

punishment     given    his    decades-long          presence       in    the

country--he is 51 years old and first came to the United

States as a teenager--as well as his extensive family

ties here, including his wife and young children who were

present at sentencing.         The court found that 120 months

of incarceration before his deportation was sufficient


                                  17
  Case 2:18-cr-00243-MHT-SRW Document 668 Filed 12/01/20 Page 18 of 18




but    not   greater      than     necessary      to    reflect      his

circumstances and the seriousness of his offense.

      DONE, this the 1st day of December, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  18
